United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         February 6, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-60190
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DARIC M. JOHNSON, also known as Skeeter,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 1:02-CR-9-1
                      --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Daric M. Johnson appeals his jury-trial conviction of and

sentence for conspiracy to possess with intent to distribute

controlled substances, possession with intent to distribute

marijuana, crack cocaine, and cocaine hydrochloride, and being a

felon in possession of a firearm.   Johnson argues that the

evidence seized from his car should have been suppressed because

probable cause to stop his car did not exist.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-60190
                                -2-

     The stop of Johnson's car was based on an informant's

reliable tip, which officers corroborated by conducting

surveillance.   The information the officers possessed, when

viewed as a whole, provided them with reasonable suspicion to

justify the stop of Johnson’s car.     See Alabama v. White, 496

U.S. 325 (1990).

     Johnson also argues that, had the search warrant application

been purged of reckless, material misrepresentations, it would

not have provided probable cause that Johnson had violated the

law and that the district court erred in refusing to examine the

adequacy of Johnson’s assertion that the arrest warrant contained

a misrepresentation.   The only alleged misrepresentation to which

Johnson points on appeal is Deputy Joseph W. Nicholson’s

statement in the affidavit that he arrested Johnson.    Johnson

does not explain how Deputy Nicholson’s apparent misstatement is

material.   Johnson does not dispute that he was arrested.

Johnson has not shown the existence of a material

misrepresentation in the affidavit.    Cf. United States v. Namer,

680 F.2d 1088, 1094 (5th Cir. 1982).    A determination whether the

remaining portion of the affidavit was sufficient to support the

judge’s finding of probable cause was not necessary.     See Franks

v. Delaware, 438 U.S. 154, 171-72 (1978).



     Johnson also contends that the district court erred in

sentencing because the jury found Johnson guilty of possession of
                            No. 03-60190
                                 -3-

less than 1.5 kilograms of cocaine and of possession of less than

1.5 total kilograms of drugs.   Johnson’s argument regarding the

quantity of drugs is without merit.    The district court’s

application of U.S.S.G. § 2D1.1(c) to determine Johnson’s base

offense level was proper because Johnson was not sentenced above

the statutory maximum.   See United States v. McWaine, 290 F.3d

269, 274 (5th Cir. 2002).

     Finally, Johnson argues that he received ineffective

assistance of counsel because trial counsel failed to appear at a

motion hearing, to request a hearing on the motions to suppress

the searches of the car and house, and to object to numerous

leading questions.   This is not the rare case in which a claim of

ineffective representation can be resolved on direct appeal, and

we decline to consider these claims.    See United States v.

Higdon, 832 F.2d 312, 314 (5th Cir. 1987); see also Massaro v.

United States, 123 S. Ct. 1690, 1696 (2003).    The district

court’s judgment is AFFIRMED.